IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CQB 2010 LLC,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-0241

NATIONSTAR MORTGAGE
LLC,

      Appellee.

_____________________________/

Opinion filed July 9, 2015.

An appeal from the Circuit Court for Duval County.
Charles O. Mitchell, Jr., Sr., Judge.

Alexandra M. Amador and Michael J. McCabe of McCabe Law Group, P.A.,
Ponte Vedra Beach, for Appellant.

Nancy M. Wallace and Diane G. DeWolf of Akerman LLP, Tallahassee, and
William P. Heller of Akerman LLP, Ft. Lauderdale, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and MAKAR, JJ., CONCUR.